Citation Nr: 1454132	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-31 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than April 1, 2010, for the grant of apportionment benefits.

2.  For the period from April 1, 2010 to January 1, 2011, entitlement to an apportionment of the Veteran's VA disability compensation benefits in excess of $150 monthly.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
Veteran represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The Veteran, the Appellant, W.B., and R.B.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 2001.  The Appellant is the Veteran's former spouse and is legally divorced from the Veteran.

A January 2011 Special Apportionment Decision determined that a $695 apportionment of the Veteran's disability compensation benefits was warranted, payable to the Appellant.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In this decision, the RO reduced the amount of the Appellant's special apportionment award from $695 to $150 for the period from March 23, 2010 to December 15, 2010.  The Appellant appealed both the amount and the effective date of this apportionment to the Board. 

Both the Veteran and the Appellant were afforded with a hearing before the undersigned in May 2014, and a transcript of this hearing is of record.

In August 2014, the Board granted the Appellant's request for a 90-day extension of time in which to submit evidence.  In August 2014, the Appellant's representative submitted a letter requesting the Board consider "any correspondence from the Milwaukee Wisconsin fiduciary" before rendering an opinion.  The Board has not otherwise received any additional evidence.  As noted below, the Board has considered all pertinent evidence of record in rendering its decision, and it will proceed to a decision.


FINDINGS OF FACT

1.  The RO received the Appellant's claim for apportionment benefits on March 23, 2010. 

2.  There is no evidence of a formal claim, informal claim, or written intent to file a claim for apportionment benefits prior to March 23, 2010.

3.  The Appellant and the Veteran were legally married, and they did not reside together from March 23, 2010 until their divorce in December 2010.

4.  For the period from April 1, 2010 to January 1, 2011, the Appellant did not suffer from financial hardship warranting an increased special apportionment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than March 23, 2010 for the grant of apportionment benefits have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1, 3.400, 3.458 (2014).

2.  For the period from April 1, 2010 to January 1, 2011, the criteria for a special apportionment of the Veteran's VA disability compensation benefits in excess of $150 monthly have not been met.  38 U.S.C.A. §§ 1115, 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

These duties to notify and assist claimants do not apply, however, to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how benefits under existing entitlement are paid, such as between the Veteran and the Appellant.  

An apportionment claim is a "contested claim" and is subject to special procedural regulations.  38 C.F.R. §§ 19.100, 19.101, 19.102 (2014).  VA has provided each party with notices and determinations related to the contested claim and has advised each party of the applicable laws and regulations.  Both parties also received a copy of the statement of the case and supplemental statements of the case.  VA has made all efforts to notify and to assist the parties with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.

In contested claims, reasonable doubt is not resolved in favor of either claimant because the doubt cannot be resolved in favor of both the Appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259 (1997).

Earlier Effective Date

The Appellant contends that she is entitled to an effective date earlier than March 23, 2010 for the award of apportionment of the Veteran's benefits.

Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).  With respect to awards of an apportionment of benefits, the effective date for original claims is in accordance with facts found.  38 C.F.R. § 3.400(e)(1) (2014).  A veteran's benefits will not be apportioned "until the estranged spouse of a veteran files claim for an apportioned share."  38 C.F.R. § 3.458(g) (2014).  

For VA compensation purposes, a "claim" is a "formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  Such informal claim must "identify the benefit sought." 38 C.F.R. § 3.155(a) (2014).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The claimant first expressed a desire to seek apportionment of the Veteran's benefits via a March 23, 2010, telephone call that was summarized in a Report of General Information.  The decision granting apportionment benefits to the Appellant established an effective date of April 1, 2010, the first day of the month following the month in which her claim was received.  

There is no evidence that the Appellant sought an apportionment of the Veteran's benefits at any time prior to this date.  In April 2011, the Appellant stated that she "sent in request[s] for apportionment three times," but she did not state when she sent in such requests, nor does the evidence of record contain any requests for apportionment before March 23, 2010.  The Appellant further stated that an effective date of August 2009 was proper.  The Board has carefully reviewed the evidence of record, and it has found no evidence of record suggesting that the Appellant sought apportionment at any time before March 23, 2010.  Absent any evidence that the claimant sought an apportionment of the Veteran's benefits prior to the date of her March 2010 claim, the Board is legally prevented from establishing an effective date earlier than the date of her claim.  

In sum, an effective date earlier than April 1, 2010, for the grant of apportionment benefits is not warranted.

Apportionment

As noted above, the effective date for the apportionment award is the Veteran's March 2010 date of claim.  On December 15, 2010, a Final Decree of Divorce dissolved the marriage between the Appellant and the Veteran.  The termination date for the apportionment award is January 1, 2011, the first day of the month following the month in which the Appellant's divorce from the Veteran was finalized.  With the beginning and ending dates of apportionment established, the issue for consideration is whether the Appellant is entitled to apportionment in excess of the currently-awarded $150 monthly payment for the period from April 1, 2010 to January 1, 2011.  

A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse, and a claim for apportionment is filed for or on behalf of the spouse.  38 C.F.R. § 3.452(a) (2014).  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse, and the Veteran is not reasonably discharging his responsibility for the spouse's support.  38 U.S.C.A. § 5307(a)(2) (West 2002 & Supp. 2014); 38 C.F.R. § 3.450(a)(1)(ii) (2014).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450 (2014); Hall v. Brown, 5 Vet. App. 294 (1993).

Without regard to any other provision regarding apportionment, when hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents, and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  

Throughout the pendency of this appeal, the Veteran has been in receipt of a combined 100 percent disability rating due to multiple service connected disabilities.  The Veteran is additionally in receipt of special monthly compensation based on housebound status and aid and attendance.  

The Appellant and the Veteran were married in May 1990.  Statements from both the Veteran and the Appellant suggest that they ceased living together as husband and wife in 2007.  A February 2010 Temporary Order from the District Court of Bell County, Texas required the Veteran to pay the Appellant spousal maintenance of $800 monthly, with the first payment due on February 17, 2010, and continuing monthly until such payments were discontinued.  

In March 2010, the Appellant filed a claim seeking apportionment of the Veteran's VA disability compensation benefits.  In April 2010, the Appellant submitted a statement indicating that she had gross monthly wages in the amount of $1,920, and no other income.  The Appellant reported having no net worth other than $14,000 in a retirement account that she "[couldn't] touch."  The Appellant reported recurring monthly expenses of $3,134, which was budgeted as follows: $1,080 to rent or house payment, $200 to food, $200 to utilities, $150 to telephone, $50 to clothing, $50 to gas, $257 to a car payment, $205 to a bike payment, approximately $41 monthly for eyeglasses (reported as $500 annually), approximately $25 monthly for dental (reported as $300 annually), approximately $666 for automobile repairs (reported as $8,000 annually for two cars), and approximately $208 for legal expenses (reported as $2,500 monthly).  

Only some of these expenses are reasonable to provide for the Appellant's basic necessities.  The Appellant has not explained why or how she has incurred automobile maintenance expenses of well over twice the amount of her monthly car payment.  Furthermore, the Board notes that the Appellant has not explained why she requires both a car, with a $257 monthly payment, and a "bike," with a $205 monthly payment, as basic necessities.  The Board will thus disregard the facially excessive, unexplained monthly expenses associated with the Appellant's monthly automobile expense.  The Board will similarly disregard the monthly expense associated with the Appellant's "bike" (which is the lower-cost of her two listed transportation options), and it therefore finds that the Appellant arguably incurred monthly expenses of $2,263 (that is, her reported monthly expense of $3,134 less the $666 in monthly automobile maintenance costs and $205 in bike payments).  

The Veteran has argued that the Appellant's April 2010 financial report failed to include the $800 that he was required to pay to the Appellant in spousal support pursuant to the terms of the February 2010 Temporary Order.  A cancelled check dated April 1, 2010 in the amount of $1,600 was endorsed and deposited by the Appellant on April 7, 2010.  A check dated May 1, 2010 in the amount of $1,600 was endorsed and deposited by the Appellant on May 7, 2010.  A check dated May 30, 2010 in the amount of $800 with the memo "June - Temp Support" was endorsed and deposited by the Appellant on June 22, 2010.  A check dated November 30, 2010 in the amount of $800 was endorsed and deposited by the Appellant on December 3, 2010.  Thus, the record indicates that the Veteran made six of his court-required payments to the Appellant during the period under consideration (for a total of $4,800), and the Veteran otherwise acknowledged that the spousal support payments were in arrears and needed to be paid to the Appellant.

The Veteran's $4,800 payment to the Appellant during period from April 1, 2010 to January 1, 2011, represents an average monthly payment of approximately $534.  Adding this $534 sum to the Appellant's above-reported monthly income of $1,920 creates a total monthly income of $2,454 for the Appellant.  Given her monthly expenses of $2,263, the Appellant had a monthly excess of $191 in income for the time in question.  The Board finds the Appellant has not shown a financial hardship, or the inability to pay for essentials such as food, clothing, shelter, or medical expenses, during the time in question.  

The Board has considered the Appellant's contentions, but based on the evidence of record, the Appellant appears to have had sufficient income to pay for her essential living expenses from April 1, 2010 to January 1, 2011.  An apportionment of the Veteran's VA disability compensation benefits in excess of $150 monthly is accordingly denied from April 1, 2010 to January 1, 2011.








	(CONTINUED ON NEXT PAGE)
ORDER

An effective date earlier than April 1, 2010, for the grant of apportionment benefits is denied.

An apportionment of the Veteran's VA disability compensation benefits in excess of $150 monthly is denied from April 1, 2010 to January 1, 2011.




____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


